DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Huppert on 4/6/21. The application has been amended as follows: 
IN THE CLAIMS:
(Currently Amended) A fuel injector comprising: a fuel supply tube which has a tubular shape centered on an axis and into which a fuel gas is introduced from an upstream side in an axial direction in which the axis extends, a plurality of premix tubes which have a tubular shape extending in the axial direction and into which air is introduced from the upstream side; a support plate which supports a downstream side in the axial direction of the fuel supply tube and upstream end portions of the plurality of premix tubes, and oriented perpendicularly to said axis; a substrate which supports downstream end portions of the plurality of premix tubes, and oriented perpendicularly to said axis; an outer wall which is cylindrical, which connects the support plate to the substrate and forms a plenum inside together with the support plate  a partition plate which partitions the plenum into a fuel plenum and a cooling air plenum disposed downstream of the fuel plenum, and oriented perpendicularly to said axis; a baffle, and upstream of the substrate,  and having holes through which premix tubes pass therein, and cooling holes are not formed in the al least partially inclined portion  which is configured to supply cooling air to the upstream cooling air plenum, wherein an end portion on the downstream side of the fuel supply tube opens in the fuel plenum, and 6at least one fuel introduction hole which penetrates each of the premix tubes inward and outward is formed at a portion positioned in the fuel plenum of the premix tube, wherein the baffle includes: a baffle and attached to said outer wall with the axis as a center; 
Claims 7 and 14 are cancelled.

Allowable Subject Matter
Claims 1-2, 4-6 and 8-13 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberto T. Igue whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ROBERTO TOSHIHARU IGUE/Examiner, Art Unit 3741                      

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741